Citation Nr: 0001957	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  96-20 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Dissatisfaction with the initial non-compensable rating 
assigned following a grant of service connection for 
bilateral hearing loss.

2.  Entitlement to an increased rating for residuals of a 
compression fracture of the lumbar spine (L1 vertebra), 
currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from June 1962 to September 
1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1993 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection and 
noncompensable ratings for bilateral hearing loss and 
residuals of a compression fracture of the lumbar spine (L1 
vertebra).  The veteran appeals for higher ratings.  

The case was remanded back to the RO for further development 
in February 1999.  In March 1999 the veteran's records were 
permanently transferred to the Manchester, New Hampshire RO 
at the veteran's request.  An August 1999 RO rating decision 
increased the veteran's evaluation for his service-connected 
residuals of a compression fracture of the lumbar spine (L1 
vertebra) to 20 percent effective from October 1992.  The 
August 1999 rating decision also confirmed and continued the 
previous non-compensable rating for the veteran's service-
connected bilateral hearing loss.  The case was subsequently 
sent back to the Board on appeal.


FINDINGS OF FACT

1.  The veteran's claims are plausible, and sufficient 
evidence necessary for fair disposition of these claims has 
been obtained by the RO.

2.  The veteran's hearing loss disability is currently 
manifested by an average puretone threshold of 46 decibels in 
the right ear and 44 decibels in the left ear, with speech 
recognition ability of 94 percent for the right ear and 88 
percent for the left ear.

3.  The veteran has Level "I" hearing in the right ear and 
Level "II" hearing in the left ear.

4.  The veteran's residuals of a compression fracture of the 
lumbar spine, (L1 vertebra) are manifested by demonstrable 
deformity of the vertebra, and slight limitation of motion 
during flare-ups, without weakness or fatigability.  



CONCLUSIONS OF LAW

1.  The veteran has stated well-grounded claims for a 
compensable disability rating for bilateral hearing loss, and 
for an increased rating for residuals of a compression 
fracture of the lumbar spine (L1 vertebra); VA has satisfied 
its duty to assist him in development of these claims.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss are not met under criteria in effect 
either before or since June 1999.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (effective prior to June 10, 1999); 38 
C.F.R. §§ 4.85, 4.86, 4.87; Diagnostic Code 6100 (effective 
June 10, 1999).

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of compression fracture of the lumbar spine (L1 
vertebra) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §4.71a, Codes 5285-5292 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that both of the 
appellate issues relate to the initial rating following 
separation from service, and accordingly are potentially 
subject to graded ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, after review of each issue herein, 
the Board is of the opinion that such graded ratings are not 
appropriate in the veteran's case.

The veteran's claims as to these issues are well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds that he has presented plausible claims.  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Under 38 C.F.R. 
§ 4.31, it is provided that where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  The 
rating schedule provides that when an unlisted disability is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1999).


Bilateral Hearing Loss

In this case, the veteran contends that his bilateral hearing 
loss is more severe than is represented by the currently 
assigned non-compensable rating.  Historically, the veteran 
was originally granted service connection for bilateral 
hearing loss in December 1993.  A non-compensable rating was 
assigned, and the veteran appealed this initial rating.

At the outset, the Board notes that effective June 10, 1999, 
during the pendency of this appeal, the VA's Ratings 
Schedule, 38 C.F.R. Part 4, was amended with regard to 
evaluating hearing impairment and other diseases of the ear.  
64 Fed. Reg. 25208, 25209 (1999) (codified at 38 C.F.R. §§ 
4.85-4.87).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  Although the RO did not consider the change 
in regulation, the Board concludes that this is not 
prejudicial as the change in regulation was not a substantive 
change regarding the portion of the regulations pertinent to 
this veteran's claim.  Consequently, the change has no effect 
on the outcome of this claim.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  The Board finds, therefore, that it may 
proceed with a decision in this case without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the rating schedule 
establishes 11 auditory acuity levels, designated from Level 
I for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Codes 6100 to 6110 (1999 in 
effect prior to June 10 1999; and under Code 6100 using 
comparable and appropriate Tables as specified under 38 
C.F.R. §§ 4.85 and 4.86, as revised effective from June 10, 
1999).

In this case, the results listed below of the VA audiograms 
conducted in May 1993, December 1998 and August 1999, as well 
as the private audiogram conducted in May 1996 by private 
physician Stephen A. Smith, M.D. indicate that the veteran's 
hearing loss is properly evaluated as zero percent disabling.  

On the authorized audiological evaluation in May 1993, pure 
tone thresholds, in decibels, at the frequencies of 500, 
1000, 2000, 3000, and 4000 Hz, were 15, 10, 15, 55, 50 in the 
right ear (average 33) and 15, 10, 15, 45, 50 (average 30) in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and of 94 percent in 
the left ear.

In May 1996, the veteran sought private medical treatment for 
hearing loss from Stephen A Smith, M.D.  The veteran was 
afforded an audiogram which showed pure tone thresholds, in 
decibels, as 40 at 1000 Hz, 40 at 2000 Hz, and 60 at 4000 Hz 
in the right ear (average 47) with no reading shown at 3000 
Hz.  In the left ear, pure tone thresholds, in decibels were 
25 at 1000 Hz, 40 at 2000 Hz, 60 at 4000 Hz (average 42) with 
no reading shown at 3000 Hz.  Speech audiometry revealed 
speech recognition ability of 88 percent, bilaterally.  

On the authorized audiological evaluation in December 1998, 
pure tone thresholds, in decibels, at the frequencies of 500, 
1000, 2000, 3000, and 4000 Hz, were 10, 40, 35, 55, 55 in the 
right ear (average 46) and 10, 20, 45, 55, 60 (average 45) in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 76 percent in the right ear and of 74 percent in 
the left ear.

On the most recent authorized audiological evaluation in 
August 1999, pure tone thresholds, in decibels, at the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hz, were 10, 
40, 40, 50, 55 in the right ear (average 46) and 20, 35, 40, 
45, 55 (average 44) in the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and of 88 percent in the left ear.

Analyzing the results of the most recent audiogram, based on 
a 94 percent speech recognition score and a 46-decibel 
average puretone threshold in the right ear, Table VI 
indicates a designation of Level "I" for the right ear.  
Based on an 88 percent speech recognition score and a 44-
decibel average puretone threshold, Table VI indicates a 
designation of Level "II" for the left ear. When applied to 
Table VII, the numeric designations of "I" for the better 
ear and "II" for the poorer ear also translate to a zero 
percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(1999).

The Board notes that the results of the outpatient audiology 
report from December 1998, if viewed in isolation, would meet 
the criteria for a 10 percent evaluation according to Table 
VII, Diagnostic Code 6100.  This result is based on the lower 
speech recognition scores of 76 percent and 74 percent for 
the right and left ear, respectively.  Specifically, the 
December 1998 audiogram shows a 76 percent speech recognition 
score with a 46-decibel average puretone threshold in the 
right ear (indicating a Table VI designation of Level III for 
the right ear), and a 74 percent speech recognition score 
with a 45-decibel average puretone threshold in the left ear 
(indicating a Table VI designation of Level IV for the left 
ear).  However, the Board points out that according to the 
May 1993 VA audio examination the veteran's speech 
recognition was 100 percent in the right ear and 94 percent 
in the left ear, and according to the May 1996 private audio 
examination the veteran's speech recognition was 88 percent 
bilaterally.  Moreover, the veteran's speech recognition at 
the most recent VA audio examination was 94 percent in the 
right ear and 88 percent in the left ear.  These figures 
actually indicate a recent improvement in the veteran's 
speech recognition score.  As such, the preponderance of the 
evidence is against entitlement of a compensable rating for 
the veteran's service-connected hearing loss.

The Board acknowledges the veteran's complaints that his 
hearing loss is more disabling than currently evaluated.  
While there is no dispute in this case that the veteran does 
have a hearing loss in each ear, the overall severity of such 
hearing loss falls short of meeting the criteria for a 
compensable rating.  In this regard, the Board notes that the 
most recent August 1999 VA audiology examination failed to 
show that the veteran's bilateral hearing loss is more than 
noncompensably disabling with application of the pertinent 
rating criteria.  The Board has no discretion in this regard 
and must predicate its determination on the basis of the 
preponderance of the evidence extracted from the audiology 
studies on record.

For the foregoing reasons, the Board concludes that the 
evidentiary record does not support a grant of entitlement to 
a compensable evaluation for bilateral hearing loss with 
application of all pertinent governing criteria.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 
4.87a, Diagnostic Code 6100 (1999).


Residuals of a Compression Fracture of the Lumbar Spine (L1 
Vertebra)

In this case, the veteran contends that his residuals of a 
compression fracture of the lumbar spine (L1 vertebra) to 
include low back pain is more severe than is represented by 
the current 20 percent rating assigned to that disability.

Historically, the Board notes that the veteran was originally 
granted service connection for residuals of a compression 
fracture of the lumbar spine (L1 vertebra) with a non-
compensable evaluation, in December 1993.  The veteran 
appealed that decision.  The Board thereafter remanded the 
case back to the RO for further development to include a 
current VA examination.  During the pendency of the veteran's 
claim, the RO issued an August 1999 rating decision which 
increased the veteran's evaluation for his service connection 
residuals of a compression fracture of the lumbar spine (L1 
vertebra) from a non-compensable evaluation to 20 percent.  
Specifically, the RO indicated that the veteran's low back 
disability was manifested by slight limitation of motion, due 
to slight muscle spasm and painful motion on rotation to the 
right only, and x-ray evidence of a demonstrable deformity 
(loss of height) of a vertebral body.  The Court has held 
that a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter 
of an increased rating for residuals of a compression 
fracture of the lumbar spine (L1 vertebra) remains in 
appellate status.  

Examination of the lumbar spine during a May 1993 VA 
examination revealed full range of motion and no tenderness.  
Neurological evaluation was also normal.  

The veteran was afforded a VA orthopedic examination limited 
to the lumbar spine in June 1999.  The examiner indicated 
that he reviewed the veteran's C-folder.  At the time of the 
examination, the veteran reported that he took no medications 
for his back problem.  The veteran reported frequent gym 
attendance and work outs.  The veteran reported pain in his 
upper lumbar area on bending over and after jogging, 
gardening, or using his weed whacker.  The veteran reported 
no weakness during work-outs at the gym, but did report 
stiffness.  There was no reported fatigability or lack of 
endurance.  The veteran reported that he has flare-ups 2 to 3 
times per month which last one day.  The veteran stated that 
his pain is moderate in degree during a flare up, and that 
flare-ups are precipitated by bending over, jogging, and 
gardening.  The examiner noted that he did not see the 
veteran during a flare-up, but estimated that the additional 
impairment during a flare-up would be in the range of 10-20 
percent.  The examiner noted no back brace and no surgery.  
The examiner's functional assessment indicated that the 
veteran is able to retain his usual occupation of engineer 
for the government at Hanscomb Air Force Base, but his daily 
activities are limited due to the fact that he cannot run, 
jog, garden, or repeatedly bend over without developing pain 
in his back.

Physical examination of the lumbar spine showed a normal 
lordotic curve.  There was some slight spasm of the right 
dorsal muscles.  Straight leg raising was 90 degrees on the 
right and 90 degrees on the left, both normal.  With the 
goniometer, the veteran had excellent range of motion due to 
his continual working out in the gym.  Forward flexion was 
100 degrees, extension backward was 35 degrees.  Lateral 
flexion was 40 degrees to the right and the left.  On 
rotation to the right of 35 degrees there was pain noted in 
the upper lumbar area and rotation of the left did not cause 
any pain.  Goldthwait sign was negative on the right and 
left.  Ober sign was negative on the right and left.  Ely 
sign was negative on the toes and heels.  The patellar and 
ankle reflexes were equal bilaterally and normal.  There was 
no weakness of flexion or extension of the thighs, knees, 
ankles or toes.  Vibratory sensation was intact.  X-rays of 
the lumbosacral spine showed a loss of height of L1 without 
any other abnormality.  The diagnosis was compression 
fracture of L1 and slight spasm of the right lumbar dorsal 
muscles with pain on rotation to the right.  No definite 
weakness or fatigability was observed.  The examiner 
concluded by reiterating that the veteran's disability could 
significantly limit functional ability during flare-ups or 
when his back is used repeatedly over a period of time.  The 
examiner opined, as noted above, that the estimated 
additional loss of motion during a flare-up is 10 to 20 
percent. 

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (1999).  
Under 38 C.F.R. § 4.40, functional loss or weakness due to 
pain supported by adequate pathology and evidenced by the 
visible behavior of the appellant is deemed a serious 
disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
In this case, the Court held that ratings based on limitation 
of motion do not subsume 38 C.F.R. § 4.40 (1999) or 38 C.F.R. 
§ 4.45 (1999).  It was also held that the provisions of 38 
C.F.R. § 4.14 (1999) (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The veteran's lumbar spine disability is currently evaluated 
under Codes 5285-5292.  Under the provisions of Code 5285 
residuals of a spine fracture injury, with cord involvement, 
where the veteran is bedridden or where the veteran requires 
long leg braces, are rated 100 percent disabling; without 
cord involvement, but with abnormal mobility requiring a neck 
brace (jury mast), a 60 percent rating is assigned.  In other 
cases, the residuals will be rated according to definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of the vertebral body. 38 C.F.R. § 
4.71a, Code 5285 (1999).

Under Diagnostic Code 5292, a 10 percent rating will be 
assigned where there is evidence of slight limitation of 
motion of the lumbar spine.  A 20 percent rating is assigned 
where there is moderate limitation of motion and a 40 percent 
rating will be assigned when there is severe limitation of 
motion.  38 C.F.R. § 4.71a, Code 5292 (1999).

The Board has also considered the applicability of other 
diagnostic codes for appropriately rating the service- 
connected lumbar spine disability.  A 40 percent evaluation 
may be assigned for severe intervertebral disc syndrome with 
recurring attacks or severe lumbosacral strain with listing 
of the whole spine to the opposite side; positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, a loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Codes 5293, 5295 (1999).

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints 
when the rating code under which the veteran is rated does 
not contemplate these factors.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In this regard, the Board finds that the 
current disability rating adequately compensates the veteran 
for his slight limitation of motion and functional loss.  
Specifically, as indicated above, the range of motion of the 
veteran's lumbar spine was within normal limits based on the 
June 1999 VA examination, and no weakness or fatigability was 
noted.  The veteran contends that he suffers flare-ups two to 
three times per month.  In accordance with the directives set 
forth in DeLuca, the examiner indicated, based on the 
veteran's reported history and review of the C-file, that the 
veteran's additional impairment of the lumbar spine during 
flare-ups was in the range of 10 to 20 percent.  Thus, the 
Board finds that the overall clinical picture is most 
consistent with impairment due to slight limitation of motion 
which, if rated solely on that basis, would warrant a 10 
percent rating under diagnostic code 5292.  

The Board also finds that the additional 10 percent rating 
assigned under Diagnostic Code 5285 is appropriate given the 
vertebral findings noted on x-ray.  The Diagnostic code 
provides for a 10 percent rating for demonstrable deformity 
resulting from a fractured vertebra.  In this case, the Board 
finds that the loss of vertebral body height as shown on x-
ray is a demonstrable deformity, even though no other 
abnormality was radiographically seen.  However, the veteran 
does not meet the requirement for the next higher 60 percent 
evaluation under this code, as he has not demonstrated 
abnormal mobility requiring a neck brace (jury mast).

Accordingly, the Board finds that the 20 percent disability 
rating is sufficient to compensate for the veteran's 
demonstrable deformity of loss of height (10 percent under 
Diagnostic Code 5285) as well as pain and slight limitation 
of motion during flare-ups (10 percent under Diagnostic Code 
5292).  Thus, the current level of disability shown is 
encompassed by the rating assigned, and the criteria for an 
evaluation in excess of 20 percent for residuals of 
compression fracture of the lumbar spine (L1 vertebra) have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §4.71a, Codes 5285-5292 (1999).  As the preponderance 
of the evidence is against the veteran's claim for increased 
compensation, the reasonable doubt doctrine does not apply.  
38 U.S.C.A. § 5107 (West 1991).


ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.

Entitlement to an increased rating for service-connected 
residuals of a compression fracture (L1 vertebra) is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

